DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on December 11, 2018.  Accordingly, claims 1-12 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on December 11, 2018 and May 20, 2019 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7 and 9-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferguson et al. (NPL: “Cable Belief Networks”).

Ferguson et al. teaches a Bayesian model of the network structure comprising:

    PNG
    media_image1.png
    187
    842
    media_image1.png
    Greyscale

FIG. 1
With regard to claim 1, a method of modelling the composition of cable segments (cable segments of different materials) in a network (phone network), said network (phone network) comprising a plurality of circuits (FIG. 1, d-side circuit) each connected to a respective customer premises (FIG. 1, modem/hub in the customer premises), each circuit (FIG. 1, d-side circuit) comprising at least one cable segment (FIG. 1, cable legs) and at least one cable segment (FIG. 1, cable legs) is shared between a plurality of circuits (FIG. 1, d-side circuit) (Section 1: first paragraph), said method comprising: a) determining a loss measurement (FIG. 1, loss L) for each circuit (FIG. 1, d-side circuit) (Sections 4 and 5.1);  b) setting a circuit loss distribution (FIG. 3) for each circuit (FIG. 1, d-side circuit) in dependence on the loss measurement (FIG. 1, loss L) for the respective circuit (Section 4);  c) setting a loss distribution for each cable segment to a respective initial loss distribution (FIGS. 5-6, and Section 5.3); for a selected cable segment (individual cable): d) estimating an observed loss of the selected cable segment (individual cable) by subtracting, from the circuit loss distribution of a circuit comprising the selected cable segment (individual cable), the loss distributions of any other cable segments (cable segments of different materials) in said circuit (Equation (2)) (Section 4);  e) repeating step d) (sequentially perform Bayesian updates to each segment in the order of their length and iterate this process) sequentially perform Bayesian updates to each segment in the order of their length and iterate this process) (Section 5.4) (emphasis added);  g) repeating step d) to f) for other selected cable segments (individual cable) (sequentially perform Bayesian updates to each segment in the order of their length and iterate this process) (Section 5.4) (emphasis added); and h) mapping the loss distributions for each cable segment onto respective cable composition probabilities (Section 6 and Table 1).
With regard to claim 11, as clearly seen in FIGS. 2-7 and Table 1, it is inherent that the estimation unit (processing system for estimating losses as shown in FIGS. 2-6 and Table 1) includes a non-transitory computer-readable storage medium storing a computer program or suite of computer programs which upon execution by a processor (processing system for estimating losses as shown in FIGS. 2-6 and Table 1) performs the method of as recited in claim 1 and as discussed in the above rejection.
With regard to claim 12, it presents an estimation unit (processing system for estimating losses as shown in FIGS. 2-6 and Table 1) according to the method of claim 1. Therefore, the rejection made against claim 1 as shown above also applies, mutatis mutandis, to claim 12.
With regard to claim 4, the cable segments (cable segments of different materials) are metallic (Section 1: first and third paragraphs).
With regard to claim 5, the composition comprises at least one of material, gauge or length (different materials, gauges, and pair counts as disclosed in Sections 1 and 5.3).

With regard to claim 7, the initial prediction is based on cable inventory records (Sections 2 and 5.4).
With regard to claim 9, the loss distributions are probability distributions of the loss (Section 4).
With regard to claim 10, the updated loss distribution for a cable segment is dependent on the estimated observed loss distribution and the initial loss distribution of that cable segment (Section 5.4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. in view of Yildirim (NPL: “Bayesian Inference: Gibbs Sampling”).


Using Gibbs sampling.
Repeated until a predetermined termination criteria is met.
Yildirim teaches a Gibbs sampler comprising:
With regard to claims 2 and 3, applying Gibbs sampling process, to a Bayesian model, which is repeated until a predetermined termination criteria is met (until “convergence”) (Page 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bayesian model of the network structure of Ferguson et al. by applying Gibbs sampling process to a Bayesian model until convergence as taught by Yildirim since Yildirim teaches that such an arrangement is beneficial for efficient inference method to maintain a full posterior probability distribution over a set of random variables in such Bayesian model as disclosed in the first paragraph at page 1.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Oakley (US 7,295,018 B2) teaches a correction of loss and dispersion in cable fault measurements.
Hoeller et al. (US 2020/0086413) teaches a detection device for detecting diameter and composition of welding wire and welding electrode for welding apparatus.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858